Case 19-00254-5-DMW          Doc 81 Filed 08/25/20 Entered 08/26/20 15:43:31                 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NORTH CAROLINA

   INTERNAL REVENUE SERVICE,                        )
                                                    )
              Appellant,                            )
                                                    )
              V.                                    )      Case No. 5:20-cv-389-D
                                                    )
   TINA LINDSAY CEGELIS,                            )
                                                    )
              Appellee.                             )

                                                    )
   IN RE TINA LINDSAY CEGELIS                       )
                                                    )      Case No. 19-bk-00254-5-DMW
              Debtor.                               )
                                                    )

                        CONSENT ORDER GRANTING CONSENT MOTION
                        RESOLVING DISPUTE AND DISMISSING APPEAL

          Counsel for the government and the debtor have moved this Court to enter this consent

   order dismissing this appeal and ordering that the bankruptcy court reclassify the Internal

   Revenue Service's claim for the shared responsibility payment as follows:

          Priority treatment:                    $387.00

          General unsecured treatment:           $387.00

          Accordingly, it is hereby ORDERED that the appeal in this case is DISMISSED. It is

   further ORDERED that the United States Bankruptcy Court for the Eastern District of North

   Carolina shall ensure that the portion of the Internal Revenue Service's claim related to the

   shared responsibility payment is treated as reflected above.




             Case 5:20-cv-00389-D Document 7 Filed 08/25/20 Page 1 of 2
Case 19-00254-5-DMW        Doc 81 Filed 08/25/20 Entered 08/26/20 15:43:31       Page 2 of 2




           SO ORDERED.



   Date:
                                                T~onorable James C. Dever, III
                                                United States District Judge


   Seen and agreed:


   Isl Kyle L. Bishop                                 Isl Travis Sasser
   KYLE L. BISHOP                                     Travis Sasser
   Trial Attorney, Tax Division                       SASSER LAW FIRM
   U.S. Department of Justice                         2000 Regency Parkway, Suite 230
   P.O. Box 227, Ben Franklin Station                 Cary, N.C. 27518
   Washington, D.C. 20044                             Tel: 919.319.7400
   Telephone: 202-616-1878                            Fax: 919.657.7400
   Email: kyle.Lbishop@usdoj.gov                      travis@sasserbankruptcy.com
   DC Bar #999007                                     State Bar No. 26707




                                            2

            Case 5:20-cv-00389-D Document 7 Filed 08/25/20 Page 2 of 2
